DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is January 5, 2018.
Drawings
The drawings were received on May 14, 2021.  These drawings are acceptable.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 and 5-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 11,041,217 B2. This is a statutory double patenting rejection.  The claims result in the same recombinant Staphylococcus bacterium with the same inactivated genes, which necessarily result in the same functional effects because the same genes are inactivated.  There is no structural differences between the patented products and the methods and the pending claims.  The phrasing maybe different but the structural features are of the same scope.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11, 041,217 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope.  The claims of the issued patent are drawn to a recombinant Staphylococcus bacterium comprising the three inactivated genes, alr1, alr2, and dat and claim 2 of the issued patent further comprises one or more additional mutations.  The pending claim 4 can also comprise one or more additional mutations.  The claims are of overlapping species.

Claim Rejections - 35 USC § 102








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moscoso et al. (Virulence 9(1): 604-620; Jan. 1, 2018).
Moscoso et al. disclose a mutant Staphylococcus bacterium that lacks genes involved in D-alanine biosynthesis.  The mutant does not have genes, alanine racemase (alr1 and alr2), and D-alanine aminotransferase (dat).  The mutant requires exogenous addition of D-alanine for growth.  The D-alanine auxotroph has the ability to induce protective immunity against staphylococcal infection.  
Applicant is referred to MPEP 2113 Product-by-Process Claims.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Claims 14 and 15 are drawn to compositions that comprise the same mutations.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Moscoso et al. (Virulence 9(1): 604-620; Jan. 1, 2018) and Cabral et al. (Nature Communications 8: 15480 doi: 10.1038/ncomms15480 (2017)).
Moscoso et al. disclose a mutant Staphylococcus bacterium that lacks genes involved in D-alanine biosynthesis.  The mutant does not have genes, alanine racemase (alr1 and alr2), and D-alanine aminotransferase (dat).  The mutant requires exogenous addition of D-alanine for growth.  The D-alanine auxotroph has the ability to induce protective immunity against staphylococcal infection.  
Moscoso et al. do not disclose additional mutations in Staphylococcus.  Cabral et al. disclose a Staphylococcus mutant that also can function as auxotrophic vaccines with a gene inactivation similar to the bacterium disclosed by Moscoso et al.  The glutamate racemase (MurI) enzyme converts L-glutamate to D-Glu for synthesis of peptidoglycan.  Cabral et al. produce an auxotrophic strain with inactivation of genes required for peptidoglycan synthesis, both glutamate racemase (MurI) and D-alanine amino acid transaminase (dat) (see entire document, e.g. abstract).  The auxotrophic strain generates antibody-mediated immune responses (see page 5, Generation of antibody-mediated immune responses section).
Cabral et al. disclose that vaccination with D-Glu auxotrophic strain elicited IgG cross-reactivity with a variety of coagulase-negative Staphylococci species (see page 5, second to last paragraph in right hand column).  The Staphylococcus epidermidis is a coagulase-negative bacterium.  Therefore it would have been obvious to also make an auxotrophic vaccine with alanine auxotrophs as disclosed by Moscoso, since the immune response was shown with D-Glu auxotrophic bacteria in Cabral et al. 
Vaccine development to Staphylococcus bacterium provides the motivation to make the gene inactivations as currently claimed.  Antibiotic resistant strains of Staphylococcus bacterium are known in the art.  It would have been obvious to the person having ordinary skill in the art to manufacture the Staphylococcus bacterium as currently claimed with mutations comprising gene inactivation for alr1, alr2, dat, and MurI, because all of the genes are involved in peptidoglycan synthesis and auxotrophs of the bacterium has been shown to function as auxotrophic attenuated vaccines.  


Claims 1, 2, 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Moscoso et al. (Virulence 9(1): 604-620; Jan. 1, 2018), Cabral et al. (Nature Communications 8: 15480 doi: 10.1038/ncomms15480 (2017)), and Zhang et al. (Molecular Microbiology 49(6): 1577-1593 (2003)).
Moscoso et al. disclose a mutant Staphylococcus bacterium that lacks genes involved in D-alanine biosynthesis.  The mutant does not have genes, alanine racemase (alr1 and alr2), and D-alanine aminotransferase (dat).  The mutant requires exogenous addition of D-alanine for growth.  The D-alanine auxotroph has the ability to induce protective immunity against staphylococcal infection.  
Moscoso et al. do not disclose additional mutations in Staphylococcus.  Cabral et al. disclose a Staphylococcus mutant that also can function as auxotrophic vaccines with a gene inactivation similar to the bacterium disclosed by Moscoso et al.  The glutamate racemase (MurI) enzyme converts L-glutamate to D-Glu for synthesis of peptidoglycan.  Cabral et al. produce an auxotrophic strain with inactivation of genes required for peptidoglycan synthesis, both glutamate racemase (MurI) and D-alanine amino acid transaminase (dat) (see entire document, e.g. abstract).  The auxotrophic strain generates antibody-mediated immune responses (see page 5, Generation of antibody-mediated immune responses section).
Cabral et al. disclose that vaccination with D-Glu auxotrophic strain elicited IgG cross-reactivity with a variety of coagulase-negative Staphylococci species (see page 5, second to last paragraph in right hand column).  The Staphylococcus epidermidis is a coagulase-negative bacterium.  Therefore it would have been obvious to also make an auxotrophic vaccine with alanine auxotrophs as disclosed by Moscoso, since the immune response was shown with D-Glu auxotrophic bacteria in Cabral et al. 
Vaccine development to Staphylococcus bacterium provides the motivation to make the gene inactivations as currently claimed.  Antibiotic resistant strains of Staphylococcus bacterium are known in the art.  It would have been obvious to the person having ordinary skill in the art to manufacture the Staphylococcus bacterium as currently claimed with mutations comprising gene inactivation for alr1, alr2, dat, and MurI, because all of the genes are involved in peptidoglycan synthesis and auxotrophs of the bacterium has been shown to function as auxotrophic attenuated vaccines.  
Moscoso et al. does teach a Staphylococcus strain in which both alr1 and alr2 genes are inactivated and the main reason for making such a strain is to provide a strain to make a vaccine against pathogenic Staphylococcus strains.  The reference of Cabral et al. provides supplemental  teachings. In fact, Moscoso et al. reference by itself teaches in detail the roles of the two genes alr1 and 2 as well as the dat gene (see page 605 left column last para through right column first paragraph).  This reference by itself teaches why all three genes alr1 and alr2 as well as dat gene needs to be inactivated to develop a strain of Staphylococcus strain that becomes dependent on D-alalnine for growth.  Basically  such a strain becomes attenuated for these genes and does not grow in the absence of D-alanine, a good candidate for developing a vaccine for Staphylococcus.  This is also taught by Moscoso reference.  The only missing teaching was why one of skill in the art would limit such a strain to S.epidermidis.  That could have been remedied by using the reference of Zhang et al. Molecluar Microbilogy (2003); 49(6)-1577-1593 “Genome-based analysis of virulence genes in a non-biofilm-forming Staphylococcus epidermidis strain (ATCC 12228)”) (cited in the specification).  The reference  teaches S.epidermidis is a facultative anaerobic bacteria, and is part of the normal human flora and that although S. epidermidis is not usually pathogenic, patients with compromised immune systems are at risk of developing infection and these infections are generally hospital-acquired ( see Levinson, W. (2010). Review of Medical Microbiology and Immunology (11th ed.). pp. 94-99,).  The reference also teaches  S. epidermidis is  a particular concern for people with catheters or other surgical implants because it is known to form biofilms that grow on these devices.  Therefore in order to combat such infections caused by S.epidermidis,  one of skill in the art would be motivated to develop attenuated strain of S.epidermidis in which the alr1 and alr2 genes as well as dat gene are attenuated such that these strain grow only in presence of D-alanine and such strains can be used to develop vaccines against S.epidermidis infection.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Moscoso et al. (Virulence 9(1): 604-620; Jan. 1, 2018).
Moscoso et al. disclose a mutant Staphylococcus bacterium that lacks genes involved in D-alanine biosynthesis.  The mutant does not have genes, alanine racemase (alr1 and alr2), and D-alanine aminotransferase (dat).  The mutant requires exogenous addition of D-alanine for growth.  The D-alanine auxotroph has the ability to induce protective immunity against staphylococcal infection.   Moscoso et al. do not disclose the method of making the auxotroph by inactivating the D-alanine aminotransferase gene after the inactivation of alanine racemase genes.  But it would have been obvious to the person having ordinary skill in the art to make the auxotroph by inactivating either genes in any order, because the end result is the formation of an D-alanine auxotroph.  Moscoso et al. do disclose the process of verifying gene inactivation by PCR reaction.  Therefore, it is not unobvious to use standard molecular techniques to verify the genetic modification in bacteria after transformation.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        November 19, 2022